7/29/2019 DY8KabbVQAI5kKJ Garr
Case 8:18-cv-00259-PWG Document 25-3 Filed 08/05/19 Page 1 of 1

Exhibit C

(PILED: NEW YORK COUNTY CLERK I 219 P INDEX NO, 152123/2018"

NYSCEF DOC. HO. % RECEIVED NYSCEF: 03/06/2018

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
X
ZHENG WU a/k/a BRUNO WU and
YANG LAN,
Index No,
Plaintiffs,
~against- COMPLAINT
GUO WENGUI
a/k/a MILES KWOK,
Defendant.
x

 

Plaintiffs Zheng Wu, a/k/a Bruno Wu, and Yang Lan, by their attorneys Arkin Solbakken
LLP, as and for their complaint against Defendant Guo Wengui, hereby state as follows:
PRELIMINARY STATEMENT
> i. This action is brought against Defendant Guo Wengui (“Guo”), a citizen of ¢

 

numerous countries including Hong Kong, the United Arab Emirates, and the Republic of Malta,

 

who—after having been accused and convicted of a broad array of criminal acts—fled to the 5 Bite
United States with the hope of purchasing for himself the type of unofficial asylum reserved for
those of extreme wealth.

z Indeed, notwithstanding evidence tying Guo to money laundering schemes,
forgery, bribery and physical and sexual assault, Guo has been able to obtain temporary refuge
from his crimes in the United States, where he purchased a penthouse apartment in the
prestigious Sherry Netherland at 781 Fifth Avenue, New York, New York for which he paid

$67.5 million—-in cash.

https://pbs.twimg.com/media/DY 8KabbVQAI5kKJ?format=ipg&name=900x900 1
